Nicor Inc.NicorGas ThriftPlan Form 11-K Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Nicor Inc.: We consent to the incorporation by reference in Registration Statement No.333-107377 on Form S-8 of our report dated June18, 2010, relating to the financial statements and supplemental schedule of the Nicor Gas Thrift Plan appearing in this annual report on Form11-K of Nicor Companies Savings Investment Plan and Nicor Gas Thrift Plan for the year ended December31, 2009. /s/ DELOITTE & TOUCHE LLP Chicago,
